Citation Nr: 9916453	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left cubital tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1991 to 
November 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for carpal tunnel syndrome.  It appears 
that the issue was later revised to service connection for 
left cubital tunnel syndrome.  The Board remanded this matter 
in May 1998 for the following development. 


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed. 

2.  The veteran currently has left cubital tunnel syndrome 
which had its onset in service. 


CONCLUSION OF LAW

Cubital tunnel syndrome was incurred during wartime service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that cubital tunnel syndrome disability 
is due to an injury incurred during his active service.  It 
is the decision of the Board that the evidence supports 
service connection for cubital tunnel syndrome.  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran submits a well-grounded claim, 
VA must assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  All relevant facts have been 
properly developed in accordance with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

The veteran maintains that he incurred cubital tunnel 
syndrome during military service.  The veteran's service 
medical records support his contentions.  Service medical 
records disclosed that the veteran complained of a sore left 
wrist, the diagnosis was mild left wrist sprain.  On his 
August 1991 enlistment examination no upper extremity 
deformities were noted.  In July 1993, the veteran complained 
of a sore left wrist.  Objective findings revealed a full 
range of motion of the left forearm and that the navicular 
bone of the wrist was not tender.  The diagnosis was mild 
left wrist sprain.  In August 1993 the veteran again 
complained of left wrist pain.  Objective findings disclosed 
a full range of motion of the left forearm, tenderness with 
extreme flexion and extension, and normal muscle strength 
bilaterally.  The assessment was left wrist strain.  The 
separation examination of September 1995 did not note any 
upper extremity deformities.  These records constitute 
competent evidence of inservice left wrist problems.  

The veteran was seen at the VA Outpatient Treatment Center in 
Tuscaloosa, Alabama in May 1996.  He reported a loss of 
feeling in his left little and index fingers.  The veteran 
also complained of pain on the dorsal aspect of his left 
forearm just below his elbow half way to his wrist.  Object 
findings showed that his left forearm was mildly tender on 
touch.  The assessment was paresthesia of the left hand.  

In June 1996 electrodiagnostic examination findings were 
suggestive of left cubital tunnel syndrome.  The veteran was 
provided and educated on wearing a wrist brace based on the 
findings of the electrodiagnostic examination.  Upon the 
follow-up it was determined that cubital tunnel syndrome had 
been resolved.  

The veteran complained of carpal tunnel syndrome in August 
1996.  He reported that the wrist splint provided only slight 
relief.  An orthopedic consultation was recommended.  

At the VA examination, dated November 1996, the veteran 
complained of tingling over the dorsal aspect of his left 
hand and difficulty straightening his little and ring 
fingers.  Physical examination showed no evidence of swelling 
of the joints or deformity of the veteran's left hand.  There 
was no evidence of local tenderness, and essentially the 
range of motion of the veteran's left hand was within normal 
limits.  His left wrist range of motion was also within 
normal limits.  The impressions included left hand 
paresthesia secondary to cubital tunnel syndrome diagnosed in 
May 1996, confirmed by electrodiagnostic and nerve conduction 
studies, consistent with left handed cubital tunnel syndrome, 
and left cubital tunnel syndrome or left elbow tunnel 
syndrome, due to involvement of ulnar nerve at the elbow.  
According to the examiner, there was no evidence of carpal 
tunnel syndrome.  

In May 1997 at the RO hearing the veteran testified that he 
was left handed and that he had tingling feelings in his left 
hand while in active service.  The representative noted for 
the record that the veteran wore a wrist brace.  The veteran 
stated that he reported the tingling twice while in service 
but the doctors never did anything about the problem.  Six 
months after separation from service was the first time he 
sought help for his wrist because the his left hand 
deteriorated to the point where he could not control his 
little finger and the finger next to the little finger.  He 
indicated that he was treated and that he was told that he 
had carpal tunnel syndrome.  A wrist brace was prescribed.  
The veteran asserted that the brace helped but that he still 
had the tingling feeling in his hand sometimes.  He got the 
feeling back in his two fingers the next day after treatment.  
The veteran reported that he did not have pain in his left 
hand or wrist only the tingling feeling.  He testified that 
the brace on his left wrist hindered his work and that he 
could not do everything that he was supposed to do because he 
is left handed.  Doctors told him to wear the brace for a 
while and if it did not help then they would consider 
surgery.  The veteran stated that he had worn the wrist brace 
since 1996 and that he returned for periodic checks.  He 
indicated that he did not have problems with his left wrist 
before he entered service; that while serving he started 
having left wrist problems and that he continues to have left 
wrist problems.  

In accordance with the Board's remand another VA examination 
was conducted in June 1998.  The impressions were paresthesia 
of the left little and ring fingers, bilateral wrist pain and 
left cubital tunnel syndrome.  The examiner stated that the 
cubital tunnel syndrome was service-connected.  The examiner 
opined that the etiology of the left cubital syndrome was due 
to injury to the left ulnar nerve at the elbow caused by 
trauma to the nerve.  The symptoms started in 1995 and the 
1996 electromyography studies confirmed the diagnosis of left 
cubital tunnel syndrome.  The symptoms started in 1995 prior 
to the veteran's discharge, during his active service.  The 
veteran did not recall direct trauma to his left elbow.  The 
examiner concluded that left cubital tunnel syndrome was due 
to injury to the left ulnar nerve and that the symptoms began 
while the veteran was in service.  

Thus, there is probative medical evidence relating the 
veteran's current left cubital tunnel syndrome to service.  
Therefore, the Board finds that left cubital tunnel syndrome 
was incurred in service.  


ORDER

Service connection for left cubital tunnel syndrome is 
granted.  

		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

 

